Citation Nr: 1760794	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death and Dependency and Indemnity Compensation (DIC) benefits. 

2.  Entitlement to service connection for lung cancer, to include as due to contaminated water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps Reserve from November 1961 to May 1962. 

The Veteran died in May 2014 and the Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the AOJ to make an initial substitution eligibility determination and provide the Appellant with written notice of that decision.  

The Appellant filed a VA Form 21-534 in July 2014, two months after the Veteran died, and expressly requested to be allowed to continue the Veteran's pending appeals for service connection for lung cancer.  The submission of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  See 38 U.S.C. § 5121A (2012).  Review of the record indicates that the AOJ has not made a determination as to the Appellant's actual eligibility to substitute in the appeal.  

The AOJ must make the initial substitution eligibility determination and must provide written notice to the Appellant of that decision.  See 38 C.F.R. § 3.1010 (2017).  This is to accord the Appellant due process, as the grant of substitute status would permit the Appellant to submit additional evidence into the record in support of the service connection claim.  By contrast, review of the claim for accrued benefits purposes would be based on the record as it stood at the time of the Veteran's death.

Additionally, the Board notes that the issue of entitlement to service connection for the Veteran's cause of death is inextricably intertwined with the claim for service connection for lung cancer, as lung cancer was listed as the Veteran's cause of death on his death certificate.  Therefore, the Board cannot adjudicate the cause of death claim until the deficiencies in the lung cancer claim have been resolved upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records not already of record.  

2.  Adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant for the Veteran is proper.  The AOJ should refer to the Appellant's July 2014 VA Form 21-534.  If the Appellant's request for substitution is granted, the AOJ should provide adequate notice to the Appellant, and conduct any additional development deemed necessary.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Appellant's claims.  If any benefit sought on appeal remains denied, the Appellant should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


